DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0314689 A1) in view of Gunaratna et al. (US 9,904,669 B2).
As to claim 1, Wang discloses a computer system [3400 on FIG. 34] comprising: 
a processing unit [3414 on FIG. 34] operatively coupled to memory [3434 on FIG. 34]; 
an artificial intelligence (AI) platform [3420 on FIG. 34], in communication with the processing unit, having natural language processing (NLP) tools [3414 on FIG. 34] comprising: 
a training manager [3432 on FIG. 34 ] to train an action identification machine learning model (MLM) [3462 on FIG. 4], the training manager operatively coupled to a language manager and a converter, the language manager to identify an originating language of a received first communication, the language manager leverages the identified language and further identifies one or more action tokens and one or more linguistic features in the first communication, the converter to create a first map of the identified one or more action tokens and one or more linguistic features from the originating language to a second format, and the converter to populate the created first map into the action identification MLM [The syntactic rules 3434 used by the syntactic parser 3430 and the grammar rules 3464 and statistical models 3466 used by the natural language parser 3460 can be ported from syntax rules 3474, grammar rules 3484, and statistical models 3486 implemented in a processing language 3882. As discussed above, the processing language 3882 can be a natural language used by a device such the virtual personal assistant 3400 for internal processing of user input. paragraphs 0506 to 0509]; 
an evaluator [3460 on FIG. 34] to identify a second communication, including, the language manager to identify the originating language of the second communication, the language manager leverages the identified second communication language and further identifies 3420 of the virtual personal assistant 3400 can process the input intent 3440 and determine an appropriate system response. The system response can include causing an external action to be performed (e.g., sending a text message or email) and/or providing a response to the speaker. paragraphs 0510-0512].
Wang discloses an interference manager to predict actions [paragraphs 0333 and 0519]  but fails to disclose predict an action token class of the second communication.
However, Gunaratna teaches an inference manager to predict an action token class of the second communication, the inference manager to submit the trained action identification MLM and the created second map to an inference module populated with patterns of category labels and corresponding action tokens, the inference module to return a predicted action token class of the identified one or more action tokens in the second communication [column 6, lines 13-20]; and 
an assignment of the predicted action token class to the second communication returned from the inference manager [column 11, lines 41-49]. 
Wang and Gunaratna are analogous because they are all directed to natural language processing system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the predicted actionable statement class taught by Gunaratna in a processing multi-language system such as that of Wang as suggested by Gunaratna, for the obvious purpose of identifying features such as tags, tokens and verbs. 



As to claim 3, Wang discloses the system of claim 1, further comprising the converter to leverage a universal treebank and convert at least one of the first and second maps of the identified one or more action tokens and one or more linguistic features of at least one of the first and second communications to a second language [paragraph 0506]. 

As to claim 4, Wang discloses the system of claim 3, further comprising the training manager to store the predicted action token class of the second communication and the one or more action tokens of the second communication in the inference module inventory [paragraph 0511].  

As to claim 5, Wang discloses the system of claim 4, wherein the training manager updates the inventory of mapped action tokens and one or more language independent features across two or more languages [paragraph 0511]. 

As to claim 6, Wang discloses the system of claim 1, further comprising a multi-lingual application program interface (API) to detect the originating language of the first and second communications [paragraph 0500].


train an action identification machine learning model (MLM), including: identify an originating language of a received first communication, wherein the identification further includes identifying one or more action tokens and one or more linguistic features in the first communication [The syntactic rules 3434 used by the syntactic parser 3430 and the grammar rules 3464 and statistical models 3466 used by the natural language parser 3460 can be ported from syntax rules 3474, grammar rules 3484, and statistical models 3486 implemented in a processing language 3882. As discussed above, the processing language 3882 can be a natural language used by a device such the virtual personal assistant 3400 for internal processing of user input. paragraphs 0506 to 0509]; 
create a first map of the identified one or more action tokens and one or more linguistic features from the originating language to a second format [paragraph 0502];
 33Attorney Docket No. P201704571US01populate the created first map into the action identification MLM [paragraph 0506]; 
identify a second communication, including: identify the originating language of the second communication, wherein the identification further includes identifying one or more actions tokens and one or more linguistic features in the second communication [The reasoner 3420 of the virtual personal assistant 3400 can process the input intent 3440 and determine an appropriate system response. The system response can include causing an external action to be performed (e.g., sending a text message or email) and/or providing a response to the speaker. paragraphs 0510-0512]; and 

Wang discloses an interference manager to predict actions [paragraphs 0333 and 0519]  but fails to disclose predict an action token class of the second communication.
However, Gunaratna teaches predict an action token class of the second communication, including submit the trained action identification MLM and the created second map to an inference module populated with patterns of category labels and corresponding action tokens, the inference module returning a predicted action token class of the identified one or more action tokens in the second communication [column 6, lines 13-20]; and 
assign the predicted action token class to the second communication [column 11, lines 41-49].
Wang and Gunaratna are analogous because they are all directed to natural language processing system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the predicted actionable statement class taught by Gunaratna in a processing multi-language system such as that of Wang as suggested by Gunaratna, for the obvious purpose of identifying features such as tags, tokens and verbs.

As to claim 8, see claim 2’s rejection above.

As to claim 9, see claim 3’s rejection above.

As to claim 10, see claim 4’s rejection above.



As to claim 12, see claim 6’s rejection above. 

As to claim 13, Wang discloses a method [paragraph 0002] comprising: 
training an action identification machine learning model (MLM), including: identifying an originating language of a received first communication, wherein the identification further includes identifying one or more action tokens and one or more linguistic features in the first communication [The syntactic rules 3434 used by the syntactic parser 3430 and the grammar rules 3464 and statistical models 3466 used by the natural language parser 3460 can be ported from syntax rules 3474, grammar rules 3484, and statistical models 3486 implemented in a processing language 3882. As discussed above, the processing language 3882 can be a natural language used by a device such the virtual personal assistant 3400 for internal processing of user input. paragraphs 0506 to 0509]; 
creating a first map of the identified one or more action tokens and one or more linguistic features from the originating language to a second format [paragraph 0502]; and 
populating the created first map into the action identification MLM; identifying a second communication, including: identifying the originating language of the second communication, wherein the identification further includes identifying one or more actions tokens and one or more linguistic features in the second communication [The reasoner 3420 of the virtual personal assistant 3400 can process the input intent 3440 and determine an appropriate system response. The system response can include causing an external action to be performed (e.g., sending a text message or email) and/or providing a response to the speaker. paragraphs 0510-0512]; and 

Wang discloses an interference manager to predict actions [paragraphs 0333 and 0519]  but fails to disclose predict an action token class of the second communication.
However, Gunaratna teaches predicting an action token class of the second communication, including submitting the trained action identification MLM and the created second map to an inference module populated with patterns of category labels and corresponding action tokens, the inference module returning a predicted action token class of the identified one or more action tokens in the second communication [column 6, lines 13-20]; and 
assigning the predicted action token class to the second communication [column 11, lines 41-49].
Wang and Gunaratna are analogous because they are all directed to natural language processing system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the predicted actionable statement class taught by Gunaratna in a processing multi-language system such as that of Wang as suggested by Gunaratna, for the obvious purpose of identifying features such as tags, tokens and verbs.

As to claim 14, see claim 2’s rejection above.

As to claim 15, see claim 3’s rejection above.

As to claim 16, see claim 4’s rejection above.



As to claim 18, see claim 6’s rejection above.



  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 20, 2021